Citation Nr: 0901103	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-00088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for psychological problems.



REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1955 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California that, in part, denied entitlement to 
service connection for psychological problems. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

In a September 2006 treatment record, the treating physician 
diagnosed the veteran with generalized anxiety disorder and 
obsessive-compulsive disorder.  The veteran also had stress 
related to his military experience and problems with his 
social environment.  The Board finds that this statement, 
while not sufficient to grant service connection, provides 
some indication that his claimed disability may be associated 
with the veteran's service.  Under such circumstances, the 
Board finds that VA's duty to provide a VA examination has 
been triggered.  See 38 C.F.R. § 3.159 (2007); see also 
McLendon v. Nicholson, supra.  Furthermore, such examination 
is needed to provide additional competent medical evidence 
which will aid the Board in its determination of the 
veteran's claim.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists). 

An examination is needed so that a medical professional can 
review the record and provide a competent opinion as to 
whether current psychological problems are related to 
service.  

Review of the record reveals that service medical records are 
on file.  There is some mention concerning his flight status 
and conflict with officers.  It does not appear that his 
personnel records have been requested.  They too may have 
some information that may be probative to this claim and an 
attempt to obtain those records should be made.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should attempt to obtain 
the veteran's service personnel records.  
If attempts to obtain the records are 
unsuccessful, efforts made should be 
documented in the claims folder.

2.  Thereafter, and whether or not 
records are obtained, the veteran should 
be scheduled for VA psychiatric 
examination for an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has a 
psychological disorder as a result of 
active service.  The examiner should 
solicit a detailed history of any 
symptoms or treatment during active 
service and of the continuation of any 
such symptoms after service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  If the benefits sought on appeal are 
not fully granted, a supplemental 
statement of the case should be issued, 
before the case is returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




